SETTLEMENT AGREEMENT AND RELEASE

     THIS SETTLEMENT AGREEMENT AND RELEASE is made and entered into effective
this 25th day of April, 2006, by and between XFORMITY TECHNOLOGIES, INC., a
Colorado Company and its subsidiary (collectively "the Company") and MARK
HAUGEJORDE, individually (“Haugejorde”) .



RECITALS




     A. Haugejorde has served the Company and the Company’s wholly-owned
subsidiary, XFormity, Inc., a Texas Company, (“Xformity”) in the capacities of
President, Chief Executive Officer and Chairman of the Board of the Company and
President and Director of XFormity (collectively the “Capacities”).

     B. Effective April 25, 2006, Haugejorde agrees to voluntarily resign all
positions with the Company and XFormity.

     C. The Company and Haugejorde desire to provide for settlement of all
matters between them, including any and all claims arising from Haugejorde
having been an employee, officer and director of the Company and otherwise
served in the Capacities.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
here-in below set forth, and other good and valuable consideration, the receipt
and sufficiency whereof are hereby expressly acknowledged, the parties agree as
follows:

     1. By his execution of this Agreement, Haugejorde agrees that he shall be
deemed to have tendered his voluntary resignation from all Capacities with the
Company and an employee, officer and director of the Company effective April 25,
2006 (the “Resignation” and the “Termination Date”). From and after the
Termination Date, Haugejorde shall have no further position with the Company and
shall not take any action or make any representation that purports to be
authorized by the Company.

     2. Haugejorde represents and warrants that he has or within five business
days of the date hereof, will return to the Company any and all items of
personal property or equipment belonging to the Company that are in the
possession, custody or control of Haugejorde, including, without limitation, any
and all documents, memoranda, agreements, contracts, reports and other
information in whatsoever form, all computer files and computer disks, any and
all computer hardware or software owned by the Company and in the possession,
custody or control of Haugejorde.

3.      The Company agrees to pay Haugejorde the following compensation:

(a) The Company will pay to Haugejorde base salary calculated at the rate of
$5,000 per pay period (on the 10th and 25th for the periods ending the 15th and
the end of the month), for the period commencing the Termination Date and ending
January 15 2007, payable in accordance with the Company's customary payroll
intervals. Such payments shall be subject to all payroll tax deductions and
withholdings customarily withheld by the Company from compensation payments to
its employees.



-1-




--------------------------------------------------------------------------------

     (b) For the period commencing the Termination Date and ending January 15.
2007, Haugejorde shall be entitled to continued coverage under the Company's
health, dental and long term disability insurance plans, subject to the
co-payment deduction provided for in paragraph 3(a) above. Following January 15,
2007, the Company shall have no further liability to maintain coverage for
Haugejorde under the Company's plan; and Haugejorde agrees to look exclusively
to Haugejorde's rights under COBRA for continuing health insurance coverage.

     4. Haugejorde understands that all information learned, known, made,
devised or developed concerning any of the Company's products and activities,
including, without limitation, any inventions, discoveries, improvements,
processes, formulas, computer programs (including their structure, sequence,
organization, coherence, look and feel), apparatus, equipment, customer and
client lists, marketing plans, mailing lists, art, graphics, display, research,
and the like used by the Company in connection with its business constitutes the
confidential information, proprietary information and trade secrets of the
Company. Haugejorde covenants and agrees that he will not (except as required in
the course of his position with the Company), during the term hereof or
thereafter, communicate or divulge to, or use for the benefit of himself or any
other person, firm, association, or Company, without the consent of the Company,
any confidential information or trade secrets possessed, owned, or used by the
Company or its affiliates that may be communicated to, acquired by, or learned
of by Haugejorde in the course of or as a result of his services with the
Company. For the purposes of this Section 4, confidential information of the
Company shall not include (i) any information developed by Haugejorde
independently of services performed by Haugejorde for the Company; (ii) any
information rightfully obtained by Haugejorde from a third party without
restriction; (iii) any information publicly available other than through the
fault or negligence of Haugejorde; (iv) any information disclosed by the Company
to third parties without restriction; or (v) information already known by
Haugejorde prior to its disclosure by the Company.

     All records, files, memoranda, reports, price lists, customer lists,
drawings, plans, sketches, documents, prototypes, testing data, equipment,
electronically stored information on disk, tape or any other medium or existing
in computer memory transmitted by any means, including, but not limited to,
telephone or electronic data transmission and the like, relating to the business
of the Company or its affiliates, which Haugejorde shall use or prepare or come
into contact with, shall remain the sole property of the Company.

     5. Haugejorde covenants with the Company that the clients and customers of
the Company, constitute actual and prospective business relationships which are
proprietary to the Company and comprise, in part, the Company's confidential
information and trade secrets. In order to protect the Company's proprietary
rights and to promote and ensure the continuity of the Company's contractual
relations with its customers and clients, Haugejorde covenants and agrees that,
for a period of twelve (12) months from the date of this Agreement, he will not
directly or indirectly, or permit or encourage others to directly or indirectly
(i) interfere in any manner whatsoever with the Company's contractual or
prospective relations with any clients or customers, or (ii) induce or attempt
to induce any client or customer of the Company to cease doing business with the
Company, or (iii) solicit, offer to retain, or retain, or in any other manner
engage or enter into any business or other arrangement with any of the Company's
customers or clients to provide any services or products to any of such
customers or clients, except and unless such arrangement for the provision of
products or services is not in any way competitive with the products or services
actually provided by the Company to its clients or customers. In

-2-

--------------------------------------------------------------------------------

the event any court of competent jurisdiction determines or holds that all or
any portions of the covenants contained in this Section 5 are unlawful, invalid
or unenforceable for any reason, then the parties hereto agree to modify the
provisions of this Section 5 if and only to the extent necessary to render the
covenants herein contained enforceable and otherwise in conformance with all
legal requirements.

     6. Haugejorde and the Company covenant and agree that they shall, under no
circumstance, make or publish any utterance, statement or representation to any
persons or entities which is disparaging or critical of the other party, their
business operations or the Company's directors, officers, agents or employees or
which in any other way is adverse to the interest of the Company or impugns the
moral, ethical or professional character, integrity or confidence of Haugejorde,
the Company, or its affiliates. Haugejorde further covenants and agrees that he
will cooperate with all reasonable requests of the Company and its patent
counsel in providing information and support in prosecuting and defending all
future litigation involving b-50.com and its principals and affiliates. The
Company agrees to reimburse Haugejorde for any and all reasonable expenses
incurred by him in connection the b-50 litigation and providing the support and
cooperation provided for herein. Such expenses shall be presented to the Company
for reimbursement in expense reports accompanied with receipts and/or other
reasonable verification.

     7. In consideration of the covenants from the Company to Haugejorde set
forth herein, the receipt and sufficiency of which are hereby acknowledged,
Haugejorde, for himself, his executors, administrators, successors and
affiliates, both past and present, hereby irrevocably and unconditionally
release, acquit and forever discharge the Company and all of its present and
former officers, directors, employees, agents, insurers, benefit plans (and
related persons/entities), attorneys, parents, affiliates, subsidiaries, and
representatives, (hereafter the “Released Parties”), from any and all charges,
complaints, grievances, actions, suits, liabilities, obligations, promises,
agreements, demands, controversies, rights, claims and causes of action of
whatever kind or nature, whether known or unknown, including claims brought
under any federal, state or local statute, ordinance or under common law,
including but not limited to, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Family and Medical Leave Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Colorado Anti-Discrimination Act
and any other employment discrimination or civil rights law, as well as any
other claims based on constitutional, statutory, common law or regulatory
grounds, claims for unlawful employment practices arising under any federal,
state or local statute, ordinance or regulation; wrongful discharge; breach of
contract; breach of implied contract; failure to keep any promise; breach of
covenant of good faith and fair dealing; breach of fiduciary duties; estoppel;
defamation; infliction of emotion distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive discharge; and any
all violations of any principal of common law or statute based upon acts or
omissions prior to the date of the execution of this Agreement. Haugejorde also
releases all claims for compensation of any kind, rights to reinstatement, back
pay, front pay, compensatory damages, damages for alleged personal injury,
liquidated damages, punitive damages, and all claims for attorneys fees, costs
and interest recoverable as a result of claims released by this Agreement,
including claims arising out of tort, contract, or quasi-contract, including
claims based upon any of the Accruals, that Haugejorde has or may claim to have
against any of the Released Parties, arising at any time up to and including the
date that Haugejorde signs this Agreement.

     8. In consideration of the covenants from Haugejorde to the Company set
forth herein, the

-3-

--------------------------------------------------------------------------------

receipt and sufficiency of which are hereby acknowledged, subject to the
provisions of Section 9 hereof, the Company, for its successors and affiliates,
both past and present, hereby irrevocably and unconditionally release, acquit
and forever discharge Haugejorde from any and all charges, complaints,
grievances, actions, suits, liabilities, obligations, promises, agreements,
demands, controversies, rights, claims and causes of action of whatever kind or
nature, whether known or unknown, including claims brought under any federal,
state or local statute, ordinance or under common law, including but not limited
to, any claims based on constitutional, statutory, common law or regulatory
grounds, claims arising under any federal, state or local statute, ordinance or
regulation; breach of contract; breach of implied contract; failure to keep any
promise; breach of covenant of good faith and fair dealing; breach of fiduciary
duties; estoppel; defamation; infliction of emotion distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; and any all violations of any principal of common law or statute
based upon acts or omissions prior to the date of the execution of this
Agreement. Further, the Company agrees to indemnify Haugejorde for liability to
third parties arising from his acts and omissions as a director and executive
officer of the Company to the fullest extent permitted by, and subject to the
limitations imposed by, Colorado and Texas law and federal securities laws.

     9. The parties understand and expressly agree that this Agreement extends
to all claims of every nature and kind, suspected or unsuspected, presently
existing or which may arise in the future, caused by or resulting from or
attributable to any act or omission of each party and each person released under
this Agreement which occurred or failed to occur prior to the execution of this
Agreement. The parties acknowledge that this Agreement shall not extend to
matters unknown to a party as to which the other party was aware and as to which
such knowing party owed a duty to disclose the existence of such matter to the
other party.(“Undisclosed Matters”). Neither party shall be deemed to have
assumed the risk of any Undisclosed Matter or released the other party from any
liability for such Undisclosed Matter if such party would otherwise have
liability for such Undisclosed Matter but for the provisions of this Agreement.

     10. Haugejorde does hereby (i) represent and warrant to the other party
that no portion of any claim, demand, cause of action or other matter released
herein, nor any portion of any recovery or settlement to which such party might
be entitled from the other party, has been assigned or transferred to any other
person, firm, entity or Company, either directly or by way of subrogation or
operation of law, and (ii) covenants (a) to indemnify, defend and hold harmless
the Released Parties from all loss, costs, claim or expense (including, but not
limited to, all expenses of investigation and defense of any such claim or
action, including reasonable attorney's fees and accountants' fees, costs and
expenses) arising out of any claim made or action instituted against the
Released Parties by any person or entity who claims to be the beneficiary of any
such assignment or transfer, and to pay and satisfy any judgment resulting from
any settlement of any such claim or action and (b) not to sue the Released
Parties for any claim or claims or arising under any local, state or federal
statutory, regulatory or common law right, claim or cause of action whatsoever
which may have existed prior to, or may exist at the time of, the execution of
this Agreement.

     11. Notwithstanding anything contained herein to the contrary, the parties
agree that the Holdback Escrow Agreement dated September 27, 2004 between
Haugejorde and the Company shall remain in full force and effect. The Company
agrees that if and to the extent Haugejorde can deliver shares of common stock
of the Company to be substituted for Haugejorde’s shares held under the Holdback
Escrow Agreement, the Company will agree to release Haugejorde’s escrowed shares
on a

-4-

--------------------------------------------------------------------------------

share for share basis. Further, the Company agrees that it will not voluntarily
enter into a settlement agreement covering the b-50 litigation that would result
in a claim for indemnification under the b-50 Indemnity Agreement dated
September 27, 2004 and the surrender of some or all of the shares of common
stock held under the Holdback Escrow Agreement in satisfaction of the claim for
indemnification, without Haugejorde’s consent, which consent may not be
unreasonably withheld.

     12. The Company agrees to use reasonable efforts to redeem Debentures in
the aggregate principal amount of $200,000 held by Haugejorde ($125,000), Karl
Wagner ($50,000) and Ross Strehlow ($25,000) within 90 days following the date
of this Agreement; provided however, that the Company shall have no liability
whatsoever if it is unable to do so. This covenant shall become null and void in
the event those Debentures are transferred and sold by the debenture holder to a
third party.

     13. The Company agrees to grant Haugejorde a one time piggyback
registration right in the event the Company files a registration statement
registering for resale under the Securities Act of 1933, as amended (the
“Securities Act”) other shares of common stock owned by current affiliates of
the Company. This piggyback registration right shall terminate in the event
shares of common stock of the Company owned by Haugejorde become eligible for
sale without restriction under Rule 144K under the Securities Act.

     14. Haugejorde warrants and represents that no promise or inducement has
been offered except as expressly set forth herein and that this Agreement is
executed without reliance upon any statement or representation by the persons or
parties involved or their representatives concerning the nature or extent of any
damages or any legal liability of the other party therefor. Each party further
assumes the risk of any mistake of fact, whether said fact or facts are past,
presently existing or arise in the future, as to the extent of any damages or
losses they have incurred or may incur as a result of their relationships with
the other.

     15. The parties recognize and agree that by entering into this Agreement no
party admits, and each of them does specifically deny, any violation of any
local, state or federal law, common or statutory or any liability to the other.
The parties further recognize that no delivery of any document or instrument
made in connection with this Agreement is to be construed as an admission of
liability by such party and that this instrument has been entered into in order
to consummate a compromise and final settlement of any and all claims of the
parties which might arise from any fact, transaction or occurrence prior to the
date hereof. This Agreement and the negotiations with respect to it shall not be
introduced into evidence in any legal proceeding, except in a legal proceeding
by a party hereto for the purpose of enforcing any term or provision of this
Agreement.

     16. This instrument shall be binding upon each party and upon each party's
heirs, administrators, representatives, successors, assigns, principals, agents,
affiliates and representatives and shall inure to the benefit of the Company and
its respective heirs, administrators, representatives, executors, successors,
assigns, affiliates, principals and agents. The parties hereto and each of them
agrees and acknowledges that if any portion of this Agreement is declared
invalid or unenforceable by a final judgment of any court of competent
jurisdiction, such determination shall not affect the balance of this Agreement,
which shall remain in full force and effect. Any such invalid portion shall be
deemed severable.

-5-

--------------------------------------------------------------------------------

     17. Each party further expressly warrants, declares and represents that
before executing this instrument, such party has fully informed himself/itself
of its terms, contents, conditions and effects; that such party understands that
he/it may consult an attorney of their choice concerning this instrument and
their decision to enter into this Agreement. Each party represents and
acknowledges that he/it has read the foregoing instrument carefully and fully
and that he/it understands its terms, and each is executing such agreements
voluntarily and without any coercion, undue influence, threat or intimidation of
any kind or type whatsoever.

     18. This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of Colorado without reference to principles
of conflicts or choice of law under which the laws of any other jurisdiction
would apply.

     19. This Agreement contains the entire agreement of the parties and fully
supersedes any and all prior agreements, arrangements or understandings among
the parties relating to the subject matter hereof. All prior and contemporaneous
negotiations and agreements are deemed incorporated into this instrument and any
such prior documents or instruments are to be deemed to have been abandoned if
not so incorporated. No oral understandings, statements, promises or inducements
contrary to the terms of this instrument exist. This instrument may not be
changed or modified orally, but only upon the written agreement and consent of
all of the parties, which consent may be withheld in the sole discretion of such
party.

     20. Haugejorde acknowledges and agrees that except as provided for in this
Agreement, he is not entitled to any other payments, benefits, wages, or other
compensation arising from his employment with Company or arising from his having
served in any of the Capacities and there exists no debt, liability of
obligation of the Company to him arising from any fact, transaction or
occurrence.

     21. Haugejorde agrees that (i) by executing this Agreement he waives all
rights or claims that he may have against any of the released parties under the
Age Discrimination and Employment Act (ADEA), (ii) that this Agreement has been
written in a manner calculated to be understood by Haugejorde and is in fact
understood by him, (iii) that the Agreement reflects specifically, but is not
limited to, all rights or claims that Haugejorde may have against the Company
arising under the ADEA, (iv) that Haugejorde is not waiving rights and claims
that he may have against the Company that may arise after the date on which this
Agreement is executed, (v) that Haugejorde is waiving rights and claims that he
may have under the ADEA only in exchange for consideration in addition to
anything of value to which he is already entitled (vi) that Haugejorde has
consulted with an attorney prior to executing this Agreement, (vii) that
Haugejorde has been given a period of twenty-one (21) days within which to
consider this Agreement, (viii) that if Haugejorde wishes to execute this
Agreement prior to the expiration of the twenty-one day period, he may do so,
(ix) any changes to this Agreement whether material or immaterial do not restart
the twenty-one day period, (x) that Haugejorde shall have a period of seven (7)
days following the execution of this Agreement to revoke this Agreement and this
Agreement shall not be, effective or enforceable until the revocation period has
expired. Any revocation must be made to Clifford L. Neuman, PC, 1507 Pine
Street, Boulder, Colorado , (303) 449-2100.

-6-

--------------------------------------------------------------------------------

     22. In the event of litigation between or among the signatories hereto to
enforce any provision of this Agreement, the prevailing party shall be entitled
to an award of costs and reasonable attorneys' fees. If the Company is found to
be liable to Haugejorde for wrongful failure to pay any sums provided for in
this Agreement, Haugejorde shall be entitled to interest on sums wrongfully
withheld at the rate of eight percent per annum until paid.

     23. This Agreement may be executed by telex, telecopy or other facsimile
transmission, and may be executed in counterparts, each of which shall be deemed
an original, but all of which shall together constitute one agreement. The
signature or execution of this instrument by or on behalf of each party hereto
shall be deemed to constitute the following attestation:

(i)      By the natural person signing or executing this instrument and   (ii) 
    By the Company, partnership or limited liability company on his behalf it is
executed:  

I ATTEST THAT I HAVE CAREFULLY READ AND CONSIDERED THE FOREGOING AGREEMENT AND
FULLY UNDERSTAND THE EXTENT AND IMPACT OF ITS PROVISIONS, THAT I HAVE CONSULTED
AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND THAT I HAVE EXECUTED THIS
AGREEMENT VOLUNTARILY AND WITHOUT ANY COERCION, UNDUE INFLUENCE, THREAT OR
INTIMIDATION OF ANY KIND OR TYPE WHATSOEVER AND THAT NO OTHER PROMISES HAVE BEEN
MADE TO ME WITH RESPECT TO THIS MATTER.

     IN WITNESS WHEREOF, the parties to this Agreement have duly executed
effective on the day and year first above written.

XFORMITY TECHNOLOGIES, INC., a Colorado corporation, and its subsidiary
XFORMITY, INC., a Texas corporation



By: /s/ Jack Rabin                      

Jack Rabin, CEO                          

Name and Title                           






MARK HAUGEJORDE, individually

/s/ Mark Haugejorde




-7-

--------------------------------------------------------------------------------